Citation Nr: 0945778	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the left upper 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the right upper 
extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1966 to October 1968, to include a period of 
service in the Republic of Vietnam.  The Veteran additionally 
had active duty service with the United States Air Force from 
August 1972 to September 1973; he was discharged under other 
than honorable conditions, and hence this second term of 
service is not qualifying for VA benefits purposes.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, May 2005, and August 
2005 rating decisions by the Waco, Texas, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The October 2004 decision denied entitlement to an 
evaluation in excess of 20 percent for diabetes mellitus, 
type II.  The May 2005 decision granted service connection 
for diabetic peripheral neuropathy of the right and left 
upper extremities and assigned a 10 percent evaluation for 
each, effective from November 16, 2004.  In the August 2005 
decision, entitlement to evaluations in excess of 10 percent 
for left and right lower extremity diabetic peripheral 
neuropathy was denied.

Although the Veteran has in the past requested a personal 
hearing before a Veterans Law Judge either at the RO or at 
the Board's Washington, DC, offices, in April 2009 
correspondence he clarified that he no longer desires a 
personal hearing.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of hepatitis C.

2.  Diabetes mellitus, type II, is manifested by a need for 
daily insulin and restricted diet; there is no showing of a 
need for regulation of activities.

3.  Diabetic peripheral neuropathy of the left lower 
extremity is manifested by no greater than moderate 
neuralgia, with pain, paresthesia, and numbness of the feet; 
there is no motor impairment.

4.  Diabetic peripheral neuropathy of the right lower 
extremity is manifested by no greater than moderate 
neuralgia, with pain, paresthesia, and numbness of the feet; 
there is no motor impairment.

5.  Diabetic peripheral neuropathy of the left upper 
extremity is manifested by no greater than mild neuralgia, 
with pain, paresthesia, and numbness of the feet; there is no 
motor impairment.

6.  Diabetic peripheral neuropathy of the right upper 
extremity is manifested by no greater than mild neuralgia, 
with pain, paresthesia, and numbness of the feet; there is no 
motor impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for diabetic peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic 
Code 8520 (2009).

4.  The criteria for an evaluation of 20 percent, but no 
higher, for diabetic peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic 
Code 8520 (2009).

5.  The criteria for an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic 
Code 8715 (2009).

6.  The criteria for an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic 
Code 8715 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Notice in claims for increased evaluation must 
include information on how the disability impacts work 
functioning and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
There is no requirement that notice take place in a single 
letter or correspondence.  A multipart notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in 
the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 
1333 (Fed. Cir. 2006).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

With respect to appeals regarding the initially assigned 
evaluation for a service connected disability, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required with respect to the issues of evaluation for left 
and right upper extremity diabetic peripheral neuropathy.

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2004, February 2005, and May 2005.  
These notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  Further, following the initial adjudication 
of the claims, notice was provided regarding degrees of 
disability, including how the conditions impacted employment 
and daily life.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  All 
claims were subsequently readjudicated in April 2006, August 
2006, and January 2009 supplemental statements of the case.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection for Hepatitis C

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A review of extensive VA medical records reveals no diagnosis 
of hepatitis C.  VA doctors specifically indicated that the 
Veteran was negative for hepatitis C as of July 2005.  No 
doctor, private or VA, has indicated a current, valid 
diagnosis of hepatitis C.  Only one VA examiner, in June 
2004, stated that the Veteran had hepatitis C.  The doctor 
had not reviewed any medical records or performed appropriate 
testing; the statement was based on the report of the 
Veteran.  The Veteran, as a layperson, is not competent to 
render a diagnosis himself, and the presence or absence of 
hepatitis C is not observable or identifiable in the absence 
of specialized medical knowledge, training, and testing.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran argues that he contracted hepatitis C in 1973, 
while in service, due to high risk sexual activity.  Service 
treatment records show a diagnosis of hepatitis B, also known 
as infectious hepatitis, at that time.  VA testing verifies 
the presence of hepatitis B antibodies, demonstrating an old, 
resolved infection.  Service connection for this infection 
was denied in several rating decisions in the 1980's and 
1990's, based upon an administrative determination that the 
Veteran's 1973 service was under other than honorable 
conditions and did not qualify him for compensation benefits.  
The Veteran was informed of the older decisions and the 
difference between the strains of hepatitis, but elected to 
pursue his claim as he framed it and to not reopen the claim 
for hepatitis B service connection.

In the absence of a current diagnosis of hepatitis C, service 
connection cannot be granted.  An essential element of the 
claim is missing.  The preponderance of the competent 
evidence is against the claim; there is no reasonable doubt 
to be resolved; and service connection is not warranted.

III.  Evaluation of Service Connected Disabilities

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Diabetes Mellitus, Type II

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

The medical evidence of record clearly establishes that the 
Veteran requires the daily use of insulin and a restricted 
diet for diabetic control.  His control of his blood sugars 
is not optimal, and his medications have been repeatedly 
adjusted in an attempt to gain better control.  The criteria 
for assignment of a 20 percent evaluation are met.

However, the evidence does not show that regulation of 
activity, required for assignment of any schedular evaluation 
in excess of 20 percent, is present.  The regulation of 
activities, defined in the Schedule as "avoidance of 
strenuous occupational and recreational activities" is tied 
to control of blood sugar, and not to physical capacity.  
Strenuous activity can lead to fluctuation of blood sugar 
levels and trigger episodes of ketoacidosis or hypoglycemia.  
No doctor has directed the Veteran to regulate or restrict 
his activity level to assist in establishing blood sugar 
control; they have noted subjective complaints of fatigue and 
pain with activity.  Treating doctors have in fact encouraged 
the Veteran to get more exercise in support of controlling 
his diabetes.

The Veteran argues that due to diabetes and its 
complications, such as heart failure, neuropathy and 
peripheral vascular disease, he is unable to undertake 
numerous activities.  While the Veteran does have impairment 
of his capacity for exercise and activity, these are physical 
limitations compensated in the ratings assigned for the 
service connected complications.  Assignment of a higher 40 
percent evaluation for diabetes in addition would constitute 
pyramiding, or rating the Veteran twice for the same 
manifestation of his disabilities.  Pyramiding is prohibited.  
38 C.F.R. § 4.14.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased evaluation is 
not warranted.

B. Diabetic Peripheral Neuropathy of the Lower Extremities

As the findings and evidence regarding the left and right 
lower extremities are identical, they are discussed together.

At a June 2004 VA examination, the Veteran complained that 
his "feet and legs are killing me."  They are especially 
painful at the end of a work shift.  He complained of muscle 
weakness.  Deep tendon reflexes were 1+ bilaterally.  The 
ability to perceive touch on monofilament testing was mildly 
to moderately reduced on both feet, and the Veteran's 
vibratory sensation was also reduced.  The examiner described 
this as "moderate functional impairment."

A VA examination of the lower extremities was conducted in 
August 2005.  The Veteran complained that his legs hurt 
"real bad."  He wore diabetic shoes, but continued to have 
pain.  The prior day, the Veteran had lost his balance while 
walking.  He described his problems as intermittent.  Pain 
was the main complaint, with some recent impairment of 
coordination.  The Veteran denied numbness, weakness, or 
paresthesia.  Testing showed weakness of the muscles 
affecting knee flexion and extension, and there was decreased 
sensation to light touch bilaterally.  On the right, the 
examiner also noted decreased vibratory and pain sensation.  
Deep tendon reflexes were 2+ except at the ankle, where they 
were 1+.  Gait and balance were normal, and no muscle atrophy 
or abnormal tone were noted.  Neuralgia of the bilateral 
lower extremities was diagnosed; mild impairment of some 
daily activities was reported, but the examiner also stated 
that there were "significant effects" on the Veteran's 
occupation due to missed work.

In January 2008, a VA examination was conducted.  The Veteran 
complained of progressive loss of strength in his legs, as 
well as tingling and numbness of his feet.  Physical 
examination revealed neuralgia of the sensory nerves of the 
feet.  There was pain, paresthesia, and numbness reported.  
Testing showed decreased sensation.  Deep tendon reflexes 
were 1+.  No motor impairment was noted.  

VA treatment records from 2003 to 2008 reveal intermittent 
complaints of bilateral lower extremity pain and impaired 
sensation.  Testing showed no loss of sensation in October 
2004 or March 2005, but in April 2005 stated that his feet 
were getting "numb and tingling."  At a neurology 
consultation in March 2006, the Veteran complained of burning 
in his feet for many years, and reported pain in his toes.  
On examination, no motor weakness was noted.  The Veteran did 
not give a good effort with lower extremity testing; he 
complained he could not move his legs, but was observed to 
stand and walk without trouble.  There were deficits noted on 
sensory examination.  The Veteran did not sense pain or touch 
in the feet, and deep tendon reflexes were decreased.  A July 
2006 VA doctor confirmed that the Veteran "did not have any 
feeling in both feet up to the level of the knees."  
Sensation was decreased in the thighs.  Some component of the 
foot pain complaints was related to vascular problems by 
doctors in March 2008.

The Veteran's left and right lower extremity diabetic 
peripheral neuropathies are rated under the criteria for 
impairment of the sciatic nerve under Code 8520 to best 
reflect the anatomic area and functions affected.

The Schedule provides that mild impairment of the sciatic 
nerve is rated 10 percent disabling.  Moderate impairment is 
rated 20 percent disabling.  Where there is paralysis, and 
not merely neuralgia, a 40 percent evaluation may be assigned 
for moderately severe impairment.  Severe impairment, with 
marked muscular atrophy, is rated 60 percent disabling.  
Total paralysis merits an 80 percent evaluation.

The disability picture presented here most closely reflects 
the criteria for a 20 percent evaluation of both the left and 
right feet, throughout the period currently under appeal.  
The Veteran has consistently reported pain on use of the 
limbs, and treatment records reveal a steadily worsening 
neurological impairment of both lower extremities.  Testing 
shows decreased deep tendon reflexes and sensation of the 
feet is severely impaired.  Currently there is no sensation 
of the feet to the ankles.  The Veteran has, however, 
retained complete motor control of the lower extremities.  In 
the absence of such, the impairment cannot be considered 
greater than moderate in nature.

Accordingly, increased ratings of 20 percent for diabetic 
peripheral neuropathy of both the left and right lower 
extremities are warranted.

C.  Diabetic Peripheral Neuropathy of the Upper Extremities

The neurological disabilities of the left and right upper 
extremities are discussed together, as the evidence and 
analysis is substantially the same for both.  

At the June 2004 VA examination, the Veteran made no specific 
complaints regarding impairment of his upper extremities.  
Testing showed vibratory and touch sensation were unimpaired.  

In October 2004, the Veteran reported to VA doctors that his 
right hand was going numb, causing him to drop things at 
times.  His left hand was also symptomatic.  An EMG was 
performed in December 2004; this showed mild right ulnar 
neuropathy at the elbow, as well as asymptomatic right median 
nerve entrapment.

A VA examination was conducted in March 2005.  The Veteran 
complained of tingling in the fingers of both hands, right 
worse than left, which began about a year prior.  He wore a 
right wrist brace daily.  He had pain and numbness, and the 
examiner noted some muscle weakness in wrist movements.  
There was no muscle atrophy or abnormal tone.  Light touch 
sensation was decreased bilaterally.  EMG testing of the left 
arm showed sensory neuropathy; the examiner also noted the 
December 2004 right arm EMG results.  Bilateral upper 
extremity neuropathy and right ulnar neuropathy were 
diagnosed and related to diabetes; the examiner opined that 
right median nerve entrapment was due to the Veteran's 
employment.

A January 2008 VA examination revealed complaints of tingling 
and numbness of his hands and progressive loss of strength in 
his arms.  Motor function of the upper extremities was within 
normal limits.  Sensory examination was abnormal.  There was 
decreased sensation bilaterally, with pain and paresthesias.  
Deep tendon reflexes were also decreased. 

VA treatment records from 2003 to 2008 reveal ongoing 
complaints of and treatment for upper extremity neurological 
pain.  At a March 2006 VA neurological consultation, the 
Veteran complained of burning in his hands.  No motor 
weakness was identified.  At a July 2006 physical, the doctor 
noted an absence of sensation to monofilament touch on the 
hands, improving as testing moved up the arms.  He wore 
braces on both wrists, and took medication for his 
neurological pain, with little success.  

The Veteran's left and right upper extremity diabetic 
peripheral neuropathies are rated under the criteria for 
impairment of the median nerve under Code 8515 to best 
reflect the anatomic area and functions affected.  Although 
doctors have identified both ulnar and median nerve 
involvement, the Diagnostic Code is selected based on "the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances."  
38 C.F.R. § 4.120.  Code 8515 best reflects all reported 
manifestations.

The Schedule provides that mild impairment is rated 10 
percent disabling for both the major and minor extremities.  
Major and minor refer to which of the Veteran's limbs is 
dominant.  Moderate impairment is rated 20 percent disabling 
for the minor side, and 30 percent disabling for the major.  
Where there is paralysis, and not merely neuralgia, a 30 
percent evaluation may be assigned for severe impairment of 
the minor limb and 40 percent for the major limb.  Total 
paralysis merits a 50 percent evaluation for the minor side 
and a 60 percent evaluation for the major side.

Neither the left nor the right upper extremities demonstrates 
impairment in excess of the mild level.  No motor function 
impairment is shown; sensation is impaired to touch, 
particularly over the hands.  Pain appears to be the major 
manifestation of the diabetic peripheral neuropathy.  
However, the Veteran has not consistently reported any 
functional impairment of the upper extremities.  At repeated 
examinations and consultations, he has not mentioned an 
inability to grasp or manipulate items, nor has any doctor 
objectively noted any impaired use of the hands.  Moreover, 
the pain described by the Veteran is not reported by him or 
by doctors to interfere with his daily functioning in any 
meaningful way.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for 
either left or right upper extremity diabetic peripheral 
neuropathy are not warranted.


ORDER

Service connection for hepatitis C is denied.

An evaluation in excess of 20 percent for diabetes mellitus, 
type II, is denied.

An evaluation of 20 percent for diabetic peripheral 
neuropathy of the left lower extremity is granted.

An evaluation of 20 percent for diabetic peripheral 
neuropathy of the right lower extremity is granted.

An initial evaluation in excess of 10 percent for diabetic 
peripheral neuropathy of the left upper extremity is denied.


An initial evaluation in excess of 10 percent for diabetic 
peripheral neuropathy of the right upper extremity is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


